Citation Nr: 0921764	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-11 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

The January 2006 rating decision granted service connection 
for PTSD and assigned a 30 percent rating, effective March 
22, 2005.  A February 2007 RO decision increased the rating 
for service-connected PTSD to 50 percent disabling, effective 
March 22, 2005, and an August 2008 RO decision assigned a 70 
percent rating for PTSD, also effective March 22, 2005.

In April 2009 additional evidence pertinent to the issue on 
appeal was received along with a waiver of initial RO 
consideration of this evidence.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD 
was manifested by sleep problems, intrusive thoughts, anger, 
panic attacks, depression, irritability, and a feeling of 
impending doom, decreased concentration, and mild memory loss 
productive of no more than occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, and/or mood.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent 
for PTSD have not been met at any time during the rating 
period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

As the January 2006 rating decision granted service 
connection for PTSD, that claim is now substantiated.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 
(2006) (holding that in cases where service connection has 
been granted and an initial disability rating has been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled); also see 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  As such, the filing 
of a notice of disagreement as to the disability rating 
assigned does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3) (effective May 
30, 2008) per 73 Fed. Reg. 23353 to 23356 (April 30, 2008).  
Rather, the Veteran's appeal as to the disability rating 
assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 
5104 and 7105, as well as regulatory duties under 38 C.F.R. § 
3.103.  As a consequence, VA is only required to advise the 
Veteran of what is necessary to obtain the maximum benefits 
allowed by the evidence and the law.  

In this regard, the Board notes that in March 2006 the 
Veteran received notice regarding the assignment of a 
disability rating and an effective date in the event of an 
award of VA benefits and in June 2008 he received notice 
regarding the relevant criteria for rating PTSD.  Therefore, 
no further notice is required. Duty to Assist

The Veteran's VA and private medical records are associated 
with the claims files.  The Veteran has also undergone VA 
examinations that have addressed the medical matters 
presented by this appeal.  The Veteran has not referenced any 
other pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claim.

The Claim

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

In adjudication claims, it is the responsibility of the Board 
to weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board cannot make its own 
independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
United States Court of Appeals for the Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate and the analysis below will focus specifically on 
what the evidence shows, or fails to show, as to this claim.

A January 2006 RO decision granted service connection for 
PTSD and assigned a 30 percent rating, effective March 22, 
2005.  A February 2007 RO decision increased the rating for 
service-connected PTSD to 50 percent disabling, effective 
March 22, 2005, and an August 2008 RO decision assigned a 70 
percent rating for PTSD, also effective March 22, 2005.

Under Diagnostic Code 9411, a 70 percent rating is warranted 
for PTSD which is productive of occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

A 100 percent evaluation for PTSD is assignable where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Private and VA records reveal that the Veteran's PTSD is 
manifested by complaints of, among other things, sleep 
problems, nightmares, hypervigilance, social isolation, 
intrusive thoughts, anger, panic attacks, depression, 
irritability, difficulty concentrating, and a feeling of 
impending doom.  In a letter received in October 2007, the 
Veteran also indicated that he had drowsiness, inattention, 
dizziness, and fatigue as a result of his medications, 
including medications for PTSD and depression.  The Board 
will now review the criteria necessary for a rating of 100 
percent under Diagnostic Code 9411.

While the Veteran has decreased concentration (May 2007 VA 
general examination) as a result of his PTSD, no examiner has 
indicated that he has any cognitive difficulties 
approximating gross impairment in thought processes or 
communication.

As for persistent delusions or hallucinations, the Board 
notes while the record documents the Veteran's complaints of 
intrusive thoughts and nightmares, the appellant does not 
claim and the record does not show any objective evidence of 
persistent delusions or hallucinations.

As for grossly inappropriate behavior, the Board notes that 
at his April 2008 VA examination the Veteran indicated that 
he would often yell at coworkers and passengers on his city 
passenger bus.  However, he also reported that his 
altercations end with verbal abuse out of a fear of going to 
jail.  Therefore, he has also shown that he is able to 
control his inappropriate behavior.

The Veteran has reported thoughts about dying (April 2008 VA 
examination), often wondering or considering whether he had 
lived a wasted life.  Moreover, a January 2008 VA treatment 
record was positive for suicidal ideation.  However, VA 
treatment records are negative for a plain and the Veteran 
has indicated that he did not want to commit suicide, and had 
no plans to do so, especially as it would impact his son and 
grandson.  As for hurting others, while records document that 
the Veteran struggles with anger, records also indicate 
(April 2008 VA PTSD examination) that his aggression would 
stop with verbal abuse.  In short, violent behavior has not 
been shown, and the evidence does not reveal that the Veteran 
is in persistent danger of hurting himself or others.

While some medical records noted that the Veteran was unkempt 
and appeared exhausted, most of the other medical records 
noted that he was able to maintain minimum personal hygiene 
and describe him as fully oriented (August 2005 and April 
2008 VA PTSD examinations).  Accordingly, disorientation to 
time or place and intermittent inability to perform 
activities of daily living criteria have not been 
demonstrated.

While the Veteran has indicated that he has some periods of 
time and events he blocks out and immediate memory has been 
described as mildly impaired (April 2008 VA PTSD 
examinations), there is no evidence that he has memory loss 
for names of close relatives or his own name.

In short, as described above, none of the objective evidence 
of record shows the Veteran met any of the criteria necessary 
for a 100 percent rating for PTSD.

That being said, the Board notes that the set of symptoms 
found at Diagnostic Code 9411 is not an exclusive or 
exhaustive list.  Rather, it serves as an example of the 
symptoms that would justify a total rating.  Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

In this regard, the Veteran's Global Assessment of 
Functioning (GAF) scores during this appeal have been opined 
to be 45 (September 2004 and March 2005 private psychiatric 
evaluations), 60 (August 2005 VA examination), 50 (October 
2005 VA treatment record), 50 to 60 (December 2005, February 
2006, and April 2006 VA treatment records) and 40 (April 2008 
VA PTSD examination).  While a finding of 40 reflects major 
impairment in several areas, a review of the clinical 
findings from the psychiatric examinations of record as 
outlined above do not reveal symptoms which more closely 
approximate the criteria for a rating of 100 percent and 
total social and occupational impairment has not been 
demonstrated.

It is clear that the Veteran's PTSD has impacted his social 
functioning.  However, during the appeal period the Veteran 
reported that he maintained contact with his ex-wife and 
siblings and regularly visits with his son, his wife, and his 
grandchild.  The Veteran also reported that, while he was not 
currently seeing anyone, he dated a woman for a substantial 
portion of the appeal period.  Moreover, the record reflects 
that the Veteran is able to attend PTSD treatment as well as 
serve in a job that involves substantial contact with the 
public (i.e., city bus driver).  

As for employment, while letters from the Veteran's VA 
psychiatric treatment personnel (December 2007 and March 
2009) and his private physician (September 2004 and March 
2005) clearly reveal that PTSD creates a significant 
difficulty in the his employment, the Board notes that during 
the pendency of the appeal the claimant has been employed as 
a car salesman and a truck driver and he currently works as a 
city bus driver.  This evidence does not reveal that the 
Veteran's PTSD has caused total occupational and social 
impairment.  

In fact, the May 2007 VA examiner, after noting that the 
Veteran worked as a truck driver, opined that the claimant 
could be employed in some capacity but his mental state 
interferes with his current career choice.  Similarly, while 
the April 2008 VA examiner opined that the Veteran is able to 
work, but is unable to keep a job for very long due to his 
anger and irritability, he also opined that the claimant's 
PTSD did not causes total occupational and social impairment.  
This opinion is not contradicted by any other medical opinion 
of record.  Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) 
(VA may only consider independent medical evidence to support 
its findings and is not permitted to base decisions on its 
own unsubstantiated medical conclusions).  

Furthermore, while the Veteran and his representative claim 
that the appellant's PTSD makes him unemployable and lay 
persons are credible to report on what they see or can feel, 
neither the claimant nor his representative are competent to 
report that a service connected disability meets the criteria 
for an increased rating because such an opinion requires 
medical expertise which they have not been shown to have.  
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Evans, 
supra.   

Therefore, an initial rating in excess of 70 percent for PTSD 
is not warranted at any time during the appeal.  Fenderson, 
supra.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the Veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The Veteran's PTSD has been evaluated under the 
applicable diagnostic code that has specifically contemplated 
the level of occupational impairment caused by his PTSD.  The 
evidence does not reflect that the Veteran's PTSD has caused 
him to be unable to perform his current job as a bus driver, 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Therefore, referral for assignment 
of an extra-schedular evaluation in this case is not in 
order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating in excess of 70 percent for PTSD is denied.




____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


